                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

     MICHELL TORRES, ROBBIE                                                 )
     JOHNSON-LOVEDAY, AMANDA                                                )
     CAMERON and BETHANY EDMOND                                             )
     on behalf of themselves and those                                      )
     similarly situated,                                                    )
                                                                            )
                                                                            )
             Plaintiff,                                                     )
                                                                            )
     v.                                                                     )         No. 2:20-cv-26
                                                                            )
     W. DOUGLAS COLLINS et al                                               )
                                                                            )
             Defendants.                                                    )


              DEFENDANTS’ THIRD MOTION IN LIMINE TO PRECLUDE
            INTRODUCTUION OF DECLARATION OF ELIZABETH BOU AND
               INCORPORATED MEMORANDUM OF FACTS AND LAW
                           IN SUPPORT OF MOTION


             Come Defendants W. Douglas Collins, in his official capacity as Hamblen County

     General Session Judge, Teresa West, in her official capacity as Hamblen County General

     Sessions and Circuit Court Clerk, Katie West Moore, Nancy Phillips, and Kathy

     Robertson, in their official capacities as Judicial Commissioners of Hamblen County

     General Sessions Court and Esco R. Jarnagin, in his official capacity as Hamblen County

     Sheriff (collectively, the “Defendants”)1, by and through counsel, and respectfully move

     this court for an order precluding Michelle Torres, Robbie Johnson-Loveday, Amanda

     Cameron, and Bethany Edmond (collectively, the “Plaintiffs”) from introducing or

     1
       These Defendants were sued in their official capacities only. As such, these Defendants filed a Motion to
     Substitute Hamblen County, Tennessee in their place on March 6, 2020 [Doc. 37], given that a suit against
     an individual in his official capacity is the equivalent of a suit against the government entity. Myers v.
     Potter, 422 F.3d 347, 357 (6th Cir. 2005) (quoting Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994).
     The Court has not yet ruled on Defendants’ Motion.



Case 2:20-cv-00026-DCLC-CRW Document 64 Filed 04/03/20 Page 1 of 7 PageID #: 633
     relying upon the declaration of Elizabeth Bou. [Doc. 26-6]. The Declaration contains

     inadmissible hearsay statements allegedly given to Ms. Bou by Teresa West. See Fed. R.

     Evid. 801-802. Furthermore, Plaintiffs have not disclosed Ms. Bou as an expert in this

     matter, so any alleged investigations she conducted are not relevant. See Fed. R. Evid.

     401. Additionally, the probative value of this declaration is substantially outweighed by

     the dangers of unfair prejudice. Thus, such evidence is inadmissible under Federal Rule

     of Evidence 403.


           I.      Introduction
                This is a civil rights action brought pursuant to 42 U.S.C. § 1983. [See generally,

     Doc. 1, Compl.]. Plaintiffs allege that Defendants’ bail setting procedures violate their

     Fourteenth Amendment Rights to Substantive and Procedural Due Process and Equal

     Protection, and their Sixth Amendment right to counsel. [Doc. 1, ¶ 4]. Specifically, the

     named Plaintiffs allege that they remained incarcerated in the Hamblen County Jail

     because they were too poor to pay money bail. [Doc. 1, ¶ 2]. They claim that “people

     arrested for a criminal offense who can pay their money bail are released from jail

     immediately. Those who cannot pay remain in jail for weeks before they have any

     opportunity to contest their pretrial detention or explain that they cannot pay.” [Doc. 1, ¶

     1].


                Defendants deny that their bail setting polices and procedures violate the

     Plaintiffs’ constitutional rights. Instead, they aver that they follow state law in setting bail

     for pretrial detainees and adhere to the following policies and procedures in so doing:


                When a pretrial detainee is arrested in Hamblen County, the arresting officer

     swears to a warrant before Circuit Court Clerk Teresa West or a deputy clerk, and then


Case 2:20-cv-00026-DCLC-CRW Document 64 Filed 04/03/20 Page 2 of 7 PageID #: 634
     both the officer and the clerk sign the warrant. [Doc. 54, PageID # 419-20]. Next,

     Hamblen County General Sessions Judge W. Douglas Collins, one of the Judicial

     Commissioners of Hamblen County General Sessions Court, or Hamblen County Circuit,

     Criminal, General Sessions, and Juvenile Court Clerk Teresa West sets bail according to

     Tenn. Code Ann. § 40-11-118, looking at various factors such as the nature of the

     charge[s], the pretrial detainee’s criminal history, and ties to the community. [Doc. 54,

     PageID # 420]. The amount of bail is listed on the warrant and the arresting officer or a

     corrections officer will serve the warrant on the arrestee in the Hamblen County Jail. Id.

                Initial appearances for pretrial detainees are held every Monday, Wednesday, and

     Friday. Id. Therefore, the vast majority of pretrial detainees are given an initial

     appearance before Judge Collins or a Judicial Commissioner within 36 hours, at most. Id.

     For pretrial detainees in custody, the initial appearance is usually conducted via video

     conference. Id. During the initial appearance, Judge Collins or a Judicial Commissioner

     advises the pretrial detainee of his or her charges, bail, and preliminary hearing date,

     which is usually set within 14 days of the pretrial detainee’s arrest. Id. Additionally, if the

     pretrial detainee requests that counsel be appointed, he or she is required to fill out an

     affidavit of indigency. Id. If indigent, the pre-trial detainee is appointed counsel through

     the Public Defenders’ office.2

                Once appointed, counsel may file a motion at any time to have his or her client’s

     bail reduced. Id. During the bail hearing, the judge will decide whether to lower bail or

     impose certain restrictions to ensure the continued safety of the public and the pretrial

     detainee’s appearance in court. [Doc. 54, Page ID# 420-21]. However, prior to this

     lawsuit being filed, attorneys with the Public Defenders’ office did not participate in
     2
         Private attorneys are appointed if the Public Defenders’ office has a conflict.



Case 2:20-cv-00026-DCLC-CRW Document 64 Filed 04/03/20 Page 3 of 7 PageID #: 635
     initial appearances in any way, although nothing prevented them from being present 3 to

     learn of their appointments. [Doc. 54, Page ID# 421]. Further, nothing prevented

     attorneys with the Public Defenders’ office from calling the court to determine whether

     any new clients had been assigned. Id. However, prior to the subject lawsuit, instead of

     taking advantage of these options and quickly filing motions for reductions in bail,

     attorneys from the Public Defenders’ office often waited until their indigent clients’

     preliminary hearings to meet and confer with them and make any necessary motions. Id.

              While initial appearances are usually very brief, pretrial detainees are allowed to

     speak and often request reductions in bail. Id. Judge Collins may reduce the bail amount

     considering various factors provided in Tenn. Code Ann. § 40-11-118. If the initial

     appearance is before a Judicial Commissioner, the pretrial detainee’s request is sent to

     Judge Collins, who may or may not reduce the pretrial detainee’s bond based on the

     provisions of Tenn. Code Ann. § 40-11-118. Id.

              Importantly, although Plaintiffs claim that Defendants’ bail setting polices and

     procedures violate their constitutional rights and Defendants aver they follow state law in

     setting bail, the Plaintiffs do not allege that any state law is unconstitutional and they are

     not seeking money-damages. [See Doc. 1, ¶¶ 4, 10-11, and 124; Doc. 54, Page ID# 430;

     Doc. 39, Page ID# 344].




     3
      Defendants would note that being present during initial appearances to learn of appointments and meet
     and confer with their clients after these proceedings is different than participating in the initial appearances.



Case 2:20-cv-00026-DCLC-CRW Document 64 Filed 04/03/20 Page 4 of 7 PageID #: 636
        II.       The declaration of Elizabeth Bou should be excluded because it violates
                  Fed. R. Civ. P. 801 and 802.
               According to Federal Rule of Evidence 801, hearsay is an out of court statement

     offered for the truth of the matter asserted. Hearsay is generally inadmissible. Fed. R. Civ.

     P. 802.


               Ms. Bou is an Investigative and Research Fellow at Civil Rights Corps. [Doc. 26-

     6, ¶ 1]. She is also listed as a surety on each of the named Plaintiffs’ appearance bonds.

     [See Doc. 54-2, Page ID# 468-71; Doc. 55-2, Page ID# 515-518]. Her Declaration

     includes numerous statements that Defendant Teresa West allegedly told her in

     December 2019 regarding Hamblen County, Tennessee’s bail setting policies and

     practices. [See Doc. 26-6, ¶¶ 4-13]. Given that these alleged statements were made out of

     court and the Plaintiffs are offering them for the truth of the matter asserted, they should

     be excluded pursuant to Fed. R. Evid. 801 and 802.


        III.      The declaration of Elizabeth Bou should be excluded because it is
                  irrelevant.
               Federal Rule of Evidence 401 provides that evidence is relevant if it tends to

     make a fact more or less probable than it would be without the evidence and the fact is of

     consequence in determining the action. Fed. R. Evid. 401.


               Here, Ms. Bou’s Declaration provides that she is an Investigative and Research

     Fellow at Civil Rights Corps and that she has “investigated the pretrial policies and

     practices in Hamblen County since July 2019. [Doc. 26-6, ¶ 1-2]. However, Plaintiffs

     have not designated Ms. Bou as an expert in this matter. In fact, Plaintiffs’ Witness List

     lists Michael R. Jones, PhD, President of Pinnacle Justice Consulting as their Expert

     Witness, while Ms. Bou is listed as a Fact Witness. [Doc. 53]. Because Ms. Bou is not an



Case 2:20-cv-00026-DCLC-CRW Document 64 Filed 04/03/20 Page 5 of 7 PageID #: 637
     expert and has no personal knowledge of Hamblen County’s bail setting policies outside

     of her alleged “investigation” and procedures outside of hearsay statements, her

     Declaration is irrelevant to this matter and should be prohibited under Fed. R. Evid. 401.


        IV.      The declaration of Elizabeth Bou should be excluded because it violates
                 Fed. R. Evid. 403.
              Even if this Honorable Court finds that the alleged statements contained in Ms.

     Bou’s Declaration are not hearsay and are relevant, Ms. Bou’s Declaration should also be

     excluded because it is substantially more prejudicial than probative, in violation of

     Federal Rule of Evidence 403.


              Ms. West has submitted a sworn affidavit regarding the bail setting policies and

     procedures in Hamblen County, Tennessee and will be available to testify and be cross

     examined regarding the same during the preliminary injunction hearing. [See Doc. 54-1,

     Page ID# 449-53; Doc. 55-1, Page ID# 496-500]. Therefore, relying on the Declaration

     on Ms. Bou to establish the bail setting policies and procedures is substantially more

     prejudicial than probative, given that Ms. Bou does not have first-hand knowledge of

     these polices and procedures. Furthermore, given that Ms. Bou is listed as a surety on

     each of the named Plaintiffs’ appearance bonds, relying on her Declaration to establish

     the bail setting policies and procedures in Hamblen County, Tennessee is especially

     prejudicial to the Defendants. [See Doc. 54-2, Page ID# 468-71; Doc. 55-2, Page ID#

     515-518].




Case 2:20-cv-00026-DCLC-CRW Document 64 Filed 04/03/20 Page 6 of 7 PageID #: 638
        II.      CONCLUSION
              For the reasons discussed above, Defendants respectfully request that this

     Honorable Court GRANT their motion in limine to preclude introduction of the

     Declaration of Elizabeth Bou. [Doc. 26-6].


              RESPECTFULLY SUBMITTED this 3rd day of April, 2020.


                                            TAYLOR & KNIGHT, GP
                                            s/Hilary L. Magacs
                                            Arthur F. Knight, III, BPR # 016178
                                            Jonathan Swann Taylor, BPR # 025094
                                            Hilary L. Magacs, BPR # 036864
                                            Caitlin C. Burchette, BPR # 037026
                                            800 S. Gay Street, Suite 600
                                            Knoxville, TN 37929
                                            Phone: 865- 971-1701
                                            Fax: 865-971-1705
                                            amber@taylorknightlaw.com
                                            Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

             I hereby certify that on April 3, 2020, a copy of the foregoing document was filed
     electronically. Notice of this filing will be sent by operation of the Court’s electronic
     filing system to all parties indicated on the electronic filing receipt. All other parties will
     be served via regular U.S. Mail. Parties may access this filing through the Court’s
     electronic filing system.
                                            /s/Hilary L. Magacs
                                            Hilary L. Magacs




Case 2:20-cv-00026-DCLC-CRW Document 64 Filed 04/03/20 Page 7 of 7 PageID #: 639
